Citation Nr: 1534906	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  08-29 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a separate, compensable initial disability evaluation for diabetic retinopathy.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity, and in excess of 10 percent for peripheral neuropathy of the left lower extremity.

3.  Entitlement to an increased initial disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to special monthly compensation (SMC) for loss of use of the right foot and for loss of use of the left foot.

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from December 1969 to December 1973, including service in Vietnam.  The Veteran also reports reserve service from 1975 to 1990.

The issues on appeal initially came before the Board of Veterans' Appeals (Board) from rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In December 2011, the Board, in pertinent part, remanded claims for increased evaluations for several disabilities, and granted service connection for PTSD.  During the pendency of the remand, the RO effectuated the Board's grant of service connection for PTSD, and evaluated that disability as 50 percent disabling.  The Veteran has perfected an appeal for an initial disability evaluation in excess of 50 percent for PTSD.

In its December 2011 decision, the Board noted that claims for service connection for bilateral knee and ankle disorders, lumbar spine disability, varicose veins of the distal lower extremities, and diabetic peripheral neuropathy of the upper extremities had been raised by the Veteran.  Those claims have not yet been addressed by the agency of original jurisdiction (AOJ).  The claims are again referred to the AOJ.

The Veteran submitted additional private medical evidence from PJY, D.C., dated in December 2012.  The Veteran provided written waiver of his right to AOJ review of that evidence prior to the Board's review.
FINDINGS OF FACT

1.  The Veteran's corrected vision is 20/40 or better in each eye, there is no objective impairment of central visual acuity, and no other objective impairment of vision resulting from diabetic retinopathy has been identified.  

2.  The Veteran's peripheral neuropathy of the right and left lower extremities is manifested by decreased sensation, decreased proprioception and vibratory sensation, paresthesias, and hypoesthesia of the medial plantar aspects of both feet, but not by complete or partial foot drop, drooping of the toes, inability to dorsiflex the foot or dorsiflexion (extend) the proximal phalanges of the toes, inability or decreased ability to abduct or adduct either foot, or anesthesia of the dorsal (upper side) of the feet or toes.

3.  The Veteran's PTSD is manifested by such symptoms as irritability, intermittent impairment of impulse control, impaired mood, decreased ability to concentrate, somatization, impairment of judgment and insight, and by Global Assessment of Functioning scores ranging from 54 to 63, but is not manifested by abnormality of speech or thought content, homicidal or suicidal ideation, disorientation to person, place, or time, inability to maintain personal hygiene, grossly inappropriate behavior, or deficiencies in most areas of functioning or symptoms of such frequency, severity, and duration as to be the equivalent of social and occupational impairment with deficiencies in most areas.  

4.  The Veteran uses both feet in ambulation, propulsion, balance, transfers from one location to another, to get in and out of the tour bus he drives, and to perform other employment tasks and activities of daily living, although he uses a cane to assist in maintaining propulsion and balance, and he must stop to rest in a non-weightbearing position every 100 yards.

5.  The Veteran is employed 30 hours a week at employment he has held since 2003; he has not presented evidence that his employment is not substantially gainful, as defined for VA purposes.  



CONCLUSIONS OF LAW

1.  The criteria for a compensable initial disability evaluation for diabetic retinopathy, separate from the evaluation in effect for diabetes mellitus, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913, 6063-6066 (2015).

2.  The criteria for a staged initial disability evaluation to 20 percent for peripheral neuropathy of the right lower extremity and to 20 percent for peripheral neuropathy of the left lower extremity are met from October 23, 2012; prior to October 23, 2012, an initial rating in excess of 10 percent is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Codes 8621, 8521, 8721 (2015).

3.  The criteria for an initial disability evaluation in excess of 50 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.125, 4.130, Diagnostic Code 9411 (2015).

4.  The criteria for SMC for loss of use of the right foot or for loss of use of the left foot are not met.  38 U.S.C.A. §§ 1114, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.350 (2015).

5.  The criteria for TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks increased ratings or increased initial ratings for several service-connected disabilities.  Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

1.  Claim for separate, compensable initial evaluation for diabetic retinopathy

The Veteran contends that he is entitled a separate, compensable evaluation for retinopathy due to diabetes.  Compensable complications from diabetes mellitus are evaluated separately (unless a 100 percent evaluation is in effect for diabetes).  Noncompensable complications are considered part of the diabetic process under DC 7913. 

A compensable rating for retinopathy requires evidence of impairment of visual acuity, visual field or muscle function, or incapacitating episodes.  A compensable rating for loss of visual acuity requires that corrected vision be 20/40 or worse in one eye and 20/50 or worse in the other.  38 C.F.R. § 4.79, Diagnostic Code (DC) 6066.  The ratings increase in 10-percent increments according to the levels of vision impairment with the greatest award of 100 percent assignable for visual acuity of 5/200 in each eye.  38 C.F.R. § 4.79, DCs 6063-6066.  

For a compensable rating for retinopathy based upon incapacitating episodes, there must be evidence of such episodes having a total duration of at least one week during a twelve month period.  38 C.F.R. § 4.79, DC 6006.

Facts and analysis

VA evaluation conducted in May 2010 discloses that the Veteran reported that he needed to use his reading glasses more than he previously had.  The Veteran's vision was correctable to 20/20 in each eye.  He had full visual fields in both eyes.  The examiner assigned a diagnosis of non-proliferative diabetic retinopathy (NPDR) in the left eye and refractive error of both eyes.  The examiner stated that cataracts were present.

September 2012 VA examination disclosed that the Veteran had mild diabetic retinopathy in both eyes and a mild age related cataract on each eye.  The Veteran's uncorrected distance vision was 20/50 on the left and 20/70 on the right.  His near vision, uncorrected, was 20/40 in the right and 20/50 in the left.  His corrected distance vision and near vision was 20/40 or better in each eye.  There was no astigmatism or double vision (diplopia).  There was mild diabetic retinopathy of the vessels of each eye.  The Veteran did not have a visual field deficit.  

The issue before the Board on appeal is whether there is entitlement to a separate, compensable evaluation for retinopathy at this time.  VA is required to determine the current severity of diabetic retinopathy based on the criteria set forth in the Rating Schedule.  The Veteran's corrected vision in each eye remains 20/40 or above.  No visual field deficit has been objectively identified or subjectively reported.  The Veteran has not reported or contended that he has been incapacitated due to diabetic retinopathy, nor did any provider report incapacitation.  Thus, the Veteran does not meet any criterion for a separate, compensable evaluation for diabetic retinopathy specified in the Rating Schedule.

The private medical statement suggests that the VA examination report is "lacking in clinical accuracy" and should be disregarded for purposes of determining whether the Veteran is entitled to a separate, compensable evaluation for retinopathy.  In particular, the private medical opinion notes that there is no discussion of etiology of diabetic retinopathy or the expected course of progression of impairment.  However, no discussion of the etiology of diabetic retinopathy is required, as service connection has been granted. Additionally, any progression of the retinopathy which causes a worsening in the Veteran's condition in the future is theoretical, and can be compensated if and when it occurs through the filing of a claim for an increase at that time, but such a theoretical progression or worsening cannot be compensated in the present time before it occurs.  The Veteran and his representative have not identified any additional evidence not associated with the record which could be relevant to the current severity of vision impairment.  

The December 2012 medical statement raises a contention that the Veteran's corrected 20/40 vision must be considered more disabling than the noncompensable evaluation allowed under the rating criteria.  However, the Board is bound by the rating criteria, in the absence of identification of visual impairment that is not addressed in the rating criteria.  The medical statement does not identify any evidence which entitles the Veteran to a separate, compensable (10 percent) disability evaluation for retinopathy.  In particular, the Veteran's reports regarding increased use of his reading glasses do not meet the criteria for a compensable rating based on incapacitation.  

The preponderance of the evidence is against a finding that the Veteran meets any criterion for a separate, compensable evaluation for diabetic retinopathy during this appeal period.  As noted above, the Board acknowledges that the Veteran's diabetic retinopathy may become more severe over time, and advises the Veteran that he may submit a new claim for a higher evaluation when such increase in disability results from diabetic retinopathy.  There is no reasonable doubt as to whether the Veteran's diabetic retinopathy results in compensable disability at this time.  The appeal must be denied. 

2.  Claim for increased ratings for peripheral neuropathy, lower extremities

The Veteran's peripheral neuropathy in each lower extremity is evaluated under 38 C.F.R. § 4.124a, DC 8621, which provides criteria for evaluation of neuritis of the external popliteal nerve (common peroneal).  DCs 8521, 8621, and 8721 provide ratings for paralysis, neuritis, and neuralgia of the external popliteal nerve (common peroneal).  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 20, and 30 percent are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the external popliteal nerve. 

A disability rating of 40 percent is warranted for complete paralysis of the external popliteal nerve: foot drop and slight droop of the first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Facts and analysis

In January 2010, a podiatric provider noted that the Veteran reported pain in both feet under the little toes.  He estimated the pain level as 2/10 or 3/10.  The Veteran reported that he had not fallen in the past year.  The provider assigned a new diagnosis, peripheral neuropathy.  

This January 2010 evidence is wholly unfavorable to an evaluation in excess of 10 percent for peripheral neuropathy of either foot, since the Veteran described the pain as mild, and the objective evidence establishes that the pain was confined to a one part of the foot, the toes.  There was no lay or medical evidence of paralysis or partial paralysis of any motion of the foot or ankle.

On VA examination conducted in May 2010, the Veteran reported a burning sensation at the bottom of each foot.  The lower extremities had equal strength, and equal and symmetric deep tendon reflexes.  The provider described the Veteran's gait and balance as normal.  The Veteran had diminished sensory function bilaterally on the plantar surface (bottom) of each foot.  He had diminished response to sharp or dull stimuli.  He had decreased proprioception and vibratory sensation as a result of his diabetic neuropathy.  The examiner stated that the Veteran had paresthesias in the bilateral lower extremities which were consistent with neuropathy.  The Veteran's feet were described as "partially insensate" bilaterally.  

The report of the May 2010 VA examination again warrants 10 percent evaluation for each foot for peripheral neuropathy.  In particular, the extremities had equal strength, there was no objective indication of paralysis or partial paralysis of any muscle of either foot or ankle.  The Veteran had abnormal sensations (paresthesias), and decreased sensation, with the examiner describing the feet as "partially insensate."  However, the decreased sensation had not yet affected the Veteran's balance or gait, which were described as normal.  The Veteran's peripheral neuropathy resulted in sensory effects and pain, but the Veteran's gait and balance remained normal.  The demonstrated symptoms are encompassed within the criteria for a 10 percent rating for neuritis.  

P.J.Y., D.C., noted, in an August 2010 report, that the Veteran had hypoesthesia (decreased feeling) at the medial plantar aspects of both feet.  Deep tendon reflexes were sluggish, or absent, if the extremity was unsupported.  Stereognosis was "becoming progressively compromised."  For purposes of information only, the Board notes that stereognosis is defined as the ability to use the sensation of touch to identify an object.  Dorland's Illustrated Medical Dictionary 1796 (31st ed. 2007).  This evidence does not warrant an increased evaluation, as the Veteran's numbness was confined primarily to the plantar aspect, medial side, of each foot.  

The August 2010 medical statement noted that the Veteran required use of a cane for ambulation.  The Veteran could ambulate, with difficulty, "not more than 150 feet without having to stop and rest" due to increasing foot pain and knee pain.  Without the assistance of a cane, Dr. P.J.Y. estimated that the Veteran would be able to walk less than 75 feet without resting.  Dr. P.J.Y noted that, in addition to peripheral neuropathy and arthritis in the lower extremities, the Veteran also had varicose veins in both lower extremities.  The varicose veins increased the Veteran's foot pain and slowed his deep tendon reflexes, Dr. P.J.Y. opined.  

This August 2010 private medical statement does not support an evaluation in excess of 10 percent for peripheral neuropathy of either foot, since Dr. P.J.Y.'s statement establishes deep tendon reflexes were slowed by venous varicosities, establishing that the symptoms of slowing of deep tendon reflexes was attributable to the circulatory system rather than being a neurologic disorder.  The Board notes in particular that the Veteran's pain due to peripheral neuropathy affected only the plantar surfaces (sole) of the feet and was limited primarily to the medial aspect of the plantar side of each foot.  No provider described symptoms of peripheral neuropathy dorsally (on the top surface) of either foot.  

VA outpatient treatment records dated in 2010 and 2011 reflect that the Veteran continued to deny falling, gait and balance remained essentially normal.  See October 20, 2010 (no falls, near falls, or fear of falling in past 12 months), April 1, 2011, September 23, 2011 VA outpatient treatment records.

The Veteran was last afforded VA neurologic examination in October 2012.  The Veteran continued to work as a tour guide at the Kennedy Space Center Visitor's Center, where he led walking tours and drove a tour bus.  He estimated that tours could last from 45 minutes up to three hours.  The Veteran reported pain in the feet and ankles, sharp pain on the bottom of the left foot and a vice-like pain or pinching pain in the bilateral large toes and a feeling of pressure on the balls of the feet.  The Veteran reported moderate constant pain in both lower extremities and moderate intermittent pain in both lower extremities.  

The Veteran used knee braces to reduce knee pain if he led a walking tour at work.  Strength of ankle plantar flexion and ankle dorsiflexion were described as 5/5.  Knee and ankle deep tendon reflexes were described as 1+, or decreased.  There was no foot drop in either foot.  The examiner reported that the Veteran denied paresthesias in either foot or ankle.  Position sense was described as normal.  The examiner concluded that the Veteran did not have loss of use of either foot and that he would not be equally well served for balance or propulsion by amputation with prosthesis. 

In a December 2012 statement, P.J.Y., D.C., noted that the Veteran had consistently reported numbness, pain, burning pain, paresthesia, and dysesthesia throughout the claim, and that he continued to report those symptoms in December 2012.  Dr. P.J.Y. opined that the October 2012 notation that the Veteran denied paresthesias, dysesthesias, or numbness in the lower extremities demonstrated an error in communication between the examiner and the Veteran.  Dr. P.J.Y. opined that the symptoms demonstrated in December 2012 were more severe than the symptoms shown at the 2010 examination.  Dr. P.J. Y. opined that the increase in symptoms was "more likely than not directly and causally related" to the Veteran's service-connected diabetes.  

The December 2012 private medical statement demonstrates agreement with the VA examiner's notation that the Veteran does not have foot drop.  The Board notes that Dr. P.J.Y. expressed disagreement that the presence or absence of foot drop was a proper criterion for evaluating the severity of peripheral neuropathy.  However, the Board is required to address criteria set forth in the rating Schedule.  A finding as to whether foot drop is present is required by the Schedule.  Dr. P.J.Y. argued that the VA examiner should have considered all lower extremity symptoms, including those due to varicose veins, as secondary to service-connected diabetes.  The Veteran has submitted a claim for service connection for varicose veins of each lower extremity, but that claim has not yet been adjudicated by the agency of original jurisdiction (AOJ).  The Board has no jurisdiction to adjudicate that claim at this time.  

The private December 2012 medical statement opines that the Veteran's shuffling gait, ankle weakness, and use of a cane for ambulation must be considered symptoms of peripheral neuropathy.  Dr. P.J.Y. did not explain the basis for his opinion that the Veteran's use of a cane was due to peripheral neuropathy, where the records shows that the Veteran used a cane in or prior to 2009, before peripheral neuropathy was diagnosed in 2010, and its necessity was attributed to the Veteran's service-connected back pain.  

The rating criteria require that the Board evaluate the Veteran's service-connected peripheral neuropathy under the criteria set forth in the Rating Schedule, that is, by evaluating the presence or absence of foot drop, drooping of the phalanges of the toes, ability to abduct, adduct, and dorsiflex the foot, extend (dorsiflex) the proximal phalanges of toes abduction of foot lost, adduction weakened, and anesthesia of the dorsum of the feet and toes.  In this case, the Veteran has reported partial anesthesia of the sole of each foot, but has not reported anesthesia of the dorsum of either foot.  No provider has stated that anesthesia affects the dorsum of either foot.  Dr. P.J.Y. did not describe reduction or loss of abduction, adduction, dorsiflexion, or extension of either ankle; the VA examiner who conducted the October 2012 VA examination described the Veteran's motor strength in plantar flexion and dorsiflexion as "5/5."  

Dr. P.J.Y. opined that the Veteran's numbness, pain, burning, paresthesias, dysesthesia, and anesthesia of the sole had increased in severity since the VA and private examinations in 2010.  The Board agrees with the contention that the 2012 VA examination and private examination reflect and increased severity of the level of pain in each foot and lower extremity.  The Board notes that the introductory Note under 38 C.F.R. § 4.124a, "Diseases of the Peripheral Nerves," allows neuritis or neuralgia to be rated, as most, as a moderate degree of incomplete paralysis.  

In this case, the sole of each of the Veteran's feet is "partially insensate."  The area affected by pain was limited to the toes in 2010.  See May 2010 VA examination report.  In 2012, the Veteran reported burring pain affecting most of the plantar surface of each foot, as well as vice-like or pinching pain in the toes, and "pressure feeling" on the balls of the feet, so the area of each foot affected by peripheral neuropathy pain has increased.  On podiatric examination in June 2012, both feet were described as "partially insensate."  

On examinations in 2012, the Veteran also reported an increase in the types of pain, with sharp pain, burning pain, and vice-like pain, as well as constant moderate pain and intermittent additional dull pain and numbness, among other dysesthesias.  The Veteran has manifested decreased vibratory sensation and decreased proprioception.

The Veteran's objective impairments of sensation and position, resulting from "partially insensate" feet have increased in severity during the pendency of the appeal.  The Veteran has reported increasing size of the areas affected by anesthesia, paresthesias and dysesthesia (an abnormal, unpleasant sensation experienced in the absence of triggering stimuli).  He has reported increased severity of subjective pain, especially in the left foot.  See June 28, 2012 VA outpatient treatment records, October 2012 VA neurology examination.  The Board finds that an increased evaluation to 20 percent for moderate diabetic neuropathy, evaluated as neuritis under DC 8261, is warranted, from October 23, 2012.  

3.  Claim for initial evaluation in excess of 50 percent for PTSD 

The Veteran's PTSD is rated under DC 9411.  A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

To demonstrate entitlement to a 70 percent evaluation, the evidence must show deficiencies in most areas and such symptoms as suicidal ideation; obsessional rituals; speech intermittently illogical, obscure, or irrelevant; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene. 

A total (100 percent) rating is warranted for total social and industrial impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting self or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for one's own occupation or own name. 

Global Assessment of Functioning (GAF) scores are scaled ratings reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders 32 (4th ed.) (DSM-IV).  VA's Rating Schedule employs nomenclature based upon the DSM-IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

A GAF score from 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning.  In such cases, the Veteran is generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms.  While important in assessing the level of impairment caused by psychiatric illness, the GAF score is not dispositive of the level of impairment cause by such illness.  Rather, it is considered in light of all of the evidence of record.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 (2001).

Facts and analysis

The report of an August 2007 private evaluation by W.J.A., Ph.D., discloses that the Veteran was easily engaged by the provider.  Dr. W.J.A. described the Veteran's impulse control as normal.  His speech was normal.  He denied suicidal or homicidal ideations. His affect was stable, and slightly blunted.  His attention capacities appeared normal, and objective evaluation of immediate memory was also within normal limits.  His judgment was within normal limits, but his insight appeared decreased.  Dr. W.J.A. assigned a GAF score of 54.

On VA examination conducted in October 2007, the examiner noted the Veteran's combat stressors.  The examiner concluded that the Veteran did not meet the criteria for a full diagnosis of PTSD, but, rather, assigned a diagnosis of a mood disorder, not otherwise specified.  The examiner concluded that the Veteran developed some current symptoms, such as detachment, prior to his enlistment.  The examiner assigned a GAF score of 63 for the Veteran's current functioning.

A December 2007 treatment note by Dr. W.J.A. includes an opinion that the Veteran met the diagnostic criteria for both PTSD and a mood disorder, outlining the symptoms that met each diagnostic criterion.  Dr. W.J.A. did not assign a GAF score.  Dr. W.J.A. stated that the Veteran's PTSD symptoms had led to "an appreciable disruption" in the Veteran's daily functioning.

In a statement dated in February 2012, the Veteran indicated his belief that a private evaluation disclosed an increased severity of his PTSD.  The Veteran provided a January 2012 treatment report from Dr. W.J.A.  The Veteran was working 30 hours per week as a tour guide at the Kennedy Space Center Visitor's Center, and also worked as an eco-tour guide, because his salary as a tour guide 30 hours a week was inadequate for his expenses. He reported angry verbal outbursts and road rage.  

The examiner concluded that the Veteran's impulse control was below normal limits.  His speech, thought content, and orientation to person place and time were normal.  His ability to concentrate, as demonstrated by recollection of a 3-item list after and interference task was below normal limits.  The provider described the Veteran's judgment and insight as below normal.  He reported bizarre sensory experiences, intrusive thoughts, and psychometric evaluation disclosed focus on his physical functioning.  The provider assigned a GAF score of 54.

VA examination conducted in August 2012 disclosed PTSD and depression.  The examiner stated that the Veteran had occupational and social impairment with reduced reliability and productivity.  MMPI-2 results disclosed that the Veteran experienced some difficult emotions as symptoms and had hallucinations and other thought-disordered cognitions.  He lived with his long-time companion of nearly 35 years.  He continued to work as a tour guide, as he had since 2003.  He reported difficulty controlling his temper.  He reported some sleep disturbances, irritability, difficulty concentrating, hypervigilance, and an exaggerated startle reflex.  He reported few social contacts other than casual friends from work.  He had difficulty adapting to stressful circumstances and intermittent inability to perform activities of daily living and personal hygiene.  The examiner assigned a GAF score of 54.

The clinical records, both VA and private, including the absence of any records from December 2007 through August 2012, reveal that Veteran is not obtaining routine treatment of his PTSD, and is not taking medication to control symptoms of PTSD, although he has seen mental health providers for brief periods or on an occasional basis.  

A GAF score of 54 is within the range of scores from 51 to 60.  GAF scores ranging from 51 to 60 reflect moderate symptoms.  While important in assessing the level of impairment caused by psychiatric illness, the GAF score is not dispositive of the level of impairment cause by such illness.  Rather, it is considered in light of all of the evidence of record.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003).   

The clinical record reveals that the Veteran has held the same job, as a tour guide, for the past 10 years, with other, more variable, part-time employment.  The record supports a finding that the Veteran currently may manifest reduced reliability, as he reports frequent tardiness getting to work.  The Veteran reports that he is irritable and angry and has trouble dealing with co-workers.  However, the fact that he has held the same employment (30 hours per week) for over 10 years establishes that he is able to establish relationships with co-workers and supervisors well enough to maintain stable employment.  Because the Veteran works as a tour guide, this evidence also establishes that he is able to work in groups, and is able to interact successfully with the public, day in and day out, despite his reports of irritability. 

The record reflects that the Veteran's only close personal relationship is with his companion of more than 35 years.  The record also establishes that the Veteran is able to interact successfully enough with health care providers to obtain appropriate treatment, and with tourists who participate in the tours he guides at his job.  

The facts disclose that the Veteran is able to maintain stable employment, despite several service-connected disabilities and numerous medical disorders for which service connection has not been sought.  The evidence establishes that the Veteran lacks an extended family, has a very small social circle, and may be somewhat socially isolated, but is able to maintain a long-term personal relationship and stable work relationships.  Given the assigned GAF scores, from 54 to 63 during the pendency of this appeal, the Board does not disagree with the assignment of a 50 percent evaluation for the service-connected PTSD.  

The issue before the Board on appeal is whether the Veteran is entitled to a rating in excess of 50 percent for PTSD.  As noted above, the Schedule for Rating Disabilities is intended to compensate a Veteran for industrial capability lost as a result of service-connected disabilities.  The record reflects that, during the pendency of this appeal, the Veteran has generally been employed more than 30 hours per week, combining a job at which he works 30 hours a week with other part-time work, depending on his health and availability of part-time employment.  

The evidence that the Veteran has worked 30 or more hours each week since 2003 establishes that the Veteran has been employed 75 percent of a 40-hour week, or more, most of the time during the pendency of this appeal.  This evidence is unfavorable to a finding that PTSD is more than 50 percent disabling, since the Veteran is employed more than 50 percent of a normal work-week.

Looking at industrial impairment specific to PTSD, the Veteran reports he is irritable, becomes any easily, and has episodes of road rage.  Since the Veteran is a tour bus driver, road rage could certainly decrease the Veteran's ability to find, successfully perform, and continue to hold his job as a tour guide and bus driver would likely be adversely affected by severe or frequent episodes of road rage.  

The evidence reflects that, despite reported anger, irritability, and episodes of road rage, the Veteran does not report that he has been disciplined at work for uncontrolled anger at a tour passenger, and he has not been denied insurance, been involved in car accidents, lost his driver's license, or been suspended from work, and the record is silent as to any episodes of suspension or other disciplinary action based on anger or road rage.  The Veteran's anger, irritability, and road rage have not resulted in manifestations that are of such severity, duration, frequency or uncontrollability as to warrant a 70 percent evaluation, since all of the Veteran's service-connected disabilities, considered together, do not adversely affect his ability to obtain or retain employment.

Other symptoms which might be consistent with a 70 percent evaluation include suicidal ideation, obsessional rituals, speech intermittently illogical, obscure, or irrelevant, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, and neglect of personal appearance and hygiene.  There is no evidence that the Veteran has been the subject of managerial or disciplinary action at work for inability to maintain personal appearance or hygiene acceptable to the public, for impaired impulse control (such as uncontrolled road rage or uncontrolled irritability with a member of the public during a tour).  

The provider who conducted January 2012 evaluation noted that the Veteran had diminished ability to concentrate, as demonstrated by recollection of a 3-item list after an interference task.  The provider described the Veteran's judgment and insight as below normal, and the provider noted the Veteran's report of "bizarre" sensory experiences and intrusive thoughts.  The Board acknowledges that the report shows that the Veteran has at least episodic manifestations of symptoms which, if frequent, would affect his ability to continue to perform his work, and might warrant an increased evaluation.  

Again, the Board notes that the Veteran's manifestations of symptoms indicative of a 70 percent level of industrial disability have not been so frequent, or of such severity, that tour groups have complained, or that the Veteran has been the subject of managerial or disciplinary action at work, has been charged with a criminal offense, or the like.  Rather, the evidence demonstrates that the Veteran did not manifest those symptoms at work, with a co-worker or with a member of the public, so frequently as to affect his ability to retain his employment.  Thus, the reported symptoms do not meet the criteria for a 70 percent evaluation in this case.  

The Board also notes the opinion by the VA examiner who conducted August 2012 VA examination that the Veteran experienced certain difficult emotions as symptoms, that is, expressed psychologic needs as physical symptoms.  See Stedman's Medical Dictionary 1665 (somatization) (27th ed. 2000).  The VA examiner concluded that, at least at times, the Veteran had hallucinations and other thought-disordered cognitions.  Such symptoms, if frequent, could warrant a 70 percent evaluation.  However, episodes of such symptoms have not resulted in termination of the relationship with his partner of over 30 years, criminal charges, disciplinary actions at work, involuntary hospitalization, or the like.  The medical and other evidence of record establishes that, although the Veteran has manifested serious symptoms consistent with a 70 percent evaluation on at least one occasion, and has reported the symptoms to an examiner, the noted symptoms were not of such frequency or severity during the current appeal as to warrant a rating in excess of 50 percent.  

The Board is mindful to avoid rating the Veteran's PTSD by reciting comparison to the list of symptoms specified in the rating schedule.  Rather, the Board must consider the Veteran's social and occupational impairment in view of the entirety of the relevant evidence.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In the Board's assessment, within the context of the entire record, his anger control problems, hallucinations, disordered thoughts, and other serious symptoms, are adequately contemplated in the criteria for a 50 percent evaluation.  

This finding is consistent with the evidence of record that the Veteran has been employed 75 percent of the time, or more, during this appeal.  The fact that the Veteran was able to maintain his employment of more than 13 years' duration, despite significant service-connected medical issues and significant medical issues for which service connection is not in effect, demonstrates that his PTSD symptoms have produced no more than moderate reduction in reliability and productivity in his current occupational such setting. 

Indeed, entitlement to a 70 percent rating "requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  Vazques-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  Such is not demonstrated.  Because the medical evidence does not support a finding that there have been deficiencies in most areas, or severe symptoms of such frequency or duration as to warrant a 70 percent evaluation, the appeal for an evaluation in excess of 50 percent for PTSD must be denied.  

The Veteran's contentions that he is irritable and has road rage, among other symptoms, are credible, but the Veteran has been able to maintain  employment 30 hours or more per week, manages his own finances, and does not require assistance with normal daily activities, except during brief periods such as acute illness or hospitalization.  The facts are adverse to a finding that the severity of the Veteran's PTSD and depression symptoms meet or approximate the criteria for a 70 percent evaluation or for a 100 percent evaluation.  The appeal for an evaluation in excess of 50 percent for PTSD is denied.

4.  Claims for SMC for loss of use of right foot and left foot

SMC under 38 U.S.C. 1114(k) is payable for each anatomical loss or loss of use of one foot.  38 C.F.R. § 3.350(a).  Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350(a)(2)(i).

The regulations further provide that the determination as to whether loss of use of the foot exists will be made on the basis of the actual remaining function, such as whether the acts of balance, propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis. 

Facts and analysis

The examiner who provided the October 2012 VA examination concluded that the acts of balance and propulsion could not be accomplished equally well by an amputation stump of either lower extremity.  The examiner noted that the Veteran used both lower extremities for balance and propulsion, although the Veteran did require the use of a cane.  However, the Veteran remained able to drive a tour bus, which requires getting in and out of the bus as well, using both lower extremities, with the assistance of a cane.  The examiner concluded that balance and propulsion would not be accomplished equally by an amputation with prosthesis.  Currently, the Veteran is able to use both lower extremities to walk, he is able to transfer from one location to another location, such as from a bed to a chair or from the toilet to the bathtub, without assistance and without any assistive device other than a cane.  

In a December 2012 private medical statement, P.J.Y., D.C., opined that the VA examiner's opinion that the Veteran would not be able to accomplish balance and propulsion equally well after amputation with prosthesis was irrelevant.  Dr. P.J.Y. contended that the examiner's opinion was irrelevant, and "may or may not be factual."   Dr. P.J.Y. contended that the VA examiner did not support the opinion with fact because the examiner did not provide the biomechanical criteria used to make the determination.  Dr. P.J.Y. concluded that the Veteran would be able to perform certain actions, such as ambulation, more rapidly, by vectoring through the amputation stump and prostheses, than he was able to ambulate currently, because he had to stop and rest.  Dr. P.J.Y. did not, however, address the Veteran's ability to get in and out of bed, use the bathroom, move from a toilet to a tub, need for use of a wheelchair for mobility when it was impractical to put the prostheses on, if the Veteran's legs were amputated due to service-connected disabilities.  

Dr. P.J.Y. further opined that the Veteran, who was unable to walk more than 100 feet without the necessity of stopping to rest in a non-weightbearing position, had lost 50 percent or more of the use and function of his lower extremities.  This opinion is unfavorable to the Veteran's claim, as SMC is awarded only where the limb is anatomically lost or where "no effective function remains."  Dr. P.J.Y.'s opinion that the Veteran had lost 50 percent "or more" of the function in each lower extremities is, in effect, an opinion that the Veteran may retain nearly 50 percent of the function of each lower extremity.  Dr. P.J.Y.'s opinion as to the exact amount of retained function is speculative, but the opinion provides non-speculative medical evidence that the Veteran retains significant function in each foot.  Retention of any significant function of each foot is adverse to a finding that the extremity has "no effective function" that cannot be performed by an amputation stump with prosthesis.  

Consideration of Dr. P.J.Y.'s opinion, together with the factual evidence that the Veteran is able to stand up on his feet, uses his legs and feet for balance and propulsion, is able to get in and out of a bus, and uses his feet to drive a tour bus as part of his employment, is persuasive factual evidence that the Veteran retains significant use of his lower extremities and feet, and therefore does not meet the criteria for assignment of SMC for loss of use of the right foot or loss of use of the left foot, since the governing regulation authorizes SMC for loss of use of a foot only "when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance."  

The VA examiner's opinion that the Veteran would not be equally well served by an amputation stump and prosthesis below the knee is more persuasive than Dr. P.J.Y.'s opinion that the Veteran would be better served biomechanically by the ability to vector through with the prosthesis after an amputation.  The Board acknowledges that the Veteran might be able to walk farther without stopping to rest if he had a prosthesis for one or both feet, or might be able to walk faster with prosthesis.  However, Dr. P.J.Y. has not addressed whether functions of the feet that the Veteran currently retains, such as use of the feet in balance, transfer, walking up and down steps, ability to drive a tour bus, or the Veteran's current independence in performing activities of daily living, would be performed equally well with an amputation stump and prosthesis.  

The Board finds that the VA examiner's opinion that the Veteran is better served for balance and propulsion by his feet than he would be by amputation stumps with prostheses is of greater persuasive value than Dr. P.J.Y.'s opinion that the Veteran would be better served by amputation of either or both feet and prosthesis.  The claim for SMC for loss of use of one or both feet is denied.  

5.  Claim for TDIU

By regulation, TDIU benefits are awarded to Veterans who are unemployable as the result of service-connected disabilities.  A total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). 

Currently, the Veteran has been awarded service connection for PTSD, evaluated as 50 percent disabling, diabetes mellitus, evaluated as 20 percent disabling, peripheral neuropathy left lower extremity, evaluated as 10 percent disabling, peripheral neuropathy, right lower extremity, evaluated as 10 percent disabling.  The Veteran's combined (total) evaluation for all service-connected disabilities, combined and calculated under 38 C.F.R. § 4.25, is 60 percent from August 22, 2007, and 70 percent from January 27, 2010.  By the terms of the regulation, the combined evaluations for the Veteran's service-connected disabilities meet the schedular criteria for consideration of TDIU from January 27, 2010.  For the portion of the appeal prior to January 27, 2010, the claim for TDIU will be considered on an extraschedular basis.

However, the record establishes, as a matter of fact, that the Veteran held employment 30 hours per week as a tour guide, either driving a bus or conducting walking tours, throughout this appeal period.  In fact, the records establish that the Veteran held employment at that same job since 2003.  During some portion of the appeal period, the Veteran also engaged in additional part-time work.  The Veteran has reported that he is not currently employed, for purposes of VA benefits' determinations, other than 30 hours per week as a tour guide.  

The Veteran has not provided any evidence or allegation that he no longer works as a tour guide, although he has presented evidence indicating that it is becoming harder and harder for him to continue to perform such employment.  The Veteran has alleged that the extent of his tardiness due to service-connected disabilities has grown.  The Veteran has not asserted that him employment was other than substantially gainful, although he has indicated in the past that he required additional part-time employment because the income from his work as a tour guide was not enough to live on.  However, the evidence establishes that the Veteran is the only member in the household who is employed, so it is not reasonable to find that the Veteran would have held a job as a tour bus driver, and continued to pursue that job for more than 10 years, if it were not substantially gainful.  

The Veteran has not been grated service connection for varicose veins.  However, the evidence establishes that the Veteran is employed, and that his employment is substantially gainful.  Because the Veteran has worked at a substantially gainful job throughout the pendency of this appeal, TDIU benefits are precluded by the terms of the regulation, either on a schedular basis or on an extraschedular basis.  The claim for TDIU benefits must be denied because the Veteran is gainfully employed.  

Extraschedular consideration

The Board also observes that, under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the schedular evaluation does not contemplate the level of disability and symptomatology, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 

In this case, the assigned schedular evaluations, for the reasons described in detail above, do encompass the Veteran's symptomatology.  As to each disability, a higher rating would be available on a schedular basis, but, as described in detail in the facts and discussion above, the Veteran does not display symptoms of a severity of any disability that are not encompassed in the available schedular ratings. 

The Veteran remains able to maintain employment he has held for 13 years.  The Veteran has not required hospitalization or a period of intensive treatment for PTSD or other service-connected disability during the pendency of this appeal.  Referral for extraschedular rating is not warranted under the first or second steps of the Thun analysis.  The criteria for application of extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) are not met. 

The fact that the Veteran has continued, throughout the course of this appeal, been employed 30 hours per week at employment which must be considered substantially gainful, as defined for VA purposes, is adverse to a finding that the Veteran's service-connected disabilities, collectively, result in total disability.  The plain language of 38 C.F.R. 3.321(b)(1) authorizes the Board to refer a claim for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (2014).  However, the Board finds no basis to conclude that there is a "compounding" or collective impact between the Veteran's disabilities, considered together, where the Veteran is in receipt of a combined 70 percent disability evaluation but remains employed 30 hours per week.  As such, the Board finds that this matter need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration of a collective total disability rating based on all disabilities. 

Duty to assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  In this case, the Veteran's claims for increased initial ratings, to include the claims for SMC and TDIU, arise following initial grants of service connection.  Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Thus, no further notice is required.  

The Veteran has been afforded VA examinations to determine the severity of each disability.  The Veteran has submitted private medical opinions.  VA clinical records are associated with the claims file.  The Veteran and his representative have not identified any additional evidence which should be obtained before the claim is adjudicated.  The Veteran's statements and submission establish that he has had an opportunity to participate fully and meaningfully in the attempt to substantiate the claims on appeal.

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development of this appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additional development of these claims would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

The appeal for a separate, compensable initial disability evaluation for diabetic retinopathy is denied.

An initial disability rating greater than 10 percent for peripheral neuropathy of the right lower extremity for the period prior to October 23, 2012, is denied, an initial evaluation of 20 percent for peripheral neuropathy of the right lower extremity is granted beginning on October 23, 2012, subject to laws and regulations governing the effective date of an award of compensation. 

An initial disability rating greater than 10 percent for peripheral neuropathy of the left lower extremity for the period prior to October 23, 2012, is denied, an initial evaluation of 20 percent for peripheral neuropathy of the left lower extremity is granted for the period beginning on October 23, 2012, subject to laws and regulations governing the effective date of an award of compensation. 

The appeal for an increased initial disability evaluation in excess of 50 percent for PTSD is denied.

The appeal for SMC for loss of use of the right foot is denied.

The appeal for SMC for loss of use of the left foot is denied.

The appeal for TDIU is denied.  




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


